Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 14 October 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            SirHead Quarters Prackness Octobr 14th 1780
                        
                        I had the honor of writing you the 12th instant approving the demand you intended to make to your count for an augmentation of your siege artillery to double the present quantity—I have since received your letter of the 8th. The season is so far advanced that I think you cannot too soon make the dispositions you propose for winter quarters, which are as agreable to me as they are judicious—I beg you at all times to use your discretion in the necessary arrangements for the army under your command, in which I have too intire confidence in your judgment not to be convinced, you will do that which will most effectually promote the common service. From the reputation of the Duke De Lauzun I am persuaded he will do every thing in his power to give satisfaction to the inhabitants of Providence, and I flatter myself he will find the greatest cordiality in them.We have nothing more definitive from New York, than was mentioned in my last—I momently expect further accounts. I am Sir With the truest attachment Your most Obedient humble servant 
                        
                            Go: Washington
                        
                    